Citation Nr: 0635069	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU), which 
requires the presence of an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  Upon submission of his claim, the 
veteran was not scheduled for an examination to determine the 
severity of his sole service-connected disability.  Such an 
exam must be scheduled now.

The current disability evaluation for the veteran's service-
connected anxiety disorder is 30 percent.  This does not meet 
the threshold schedular requirements outlined in 38 C.F.R. § 
4.16(a).  However, VA is still required to consider the 
applicability of the subjective criteria of 38 C.F.R. 
§ 4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 (1993); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Section 4.16(b) 
states that the RO should submit to the Director of 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the schedular requirements.  Because no opinion is of 
record regarding the effect of the veteran's service-
connected disability on his ability to maintain gainful 
employment, one must be sought now.  Once that opinion is of 
record, a determination must be made as to whether referral 
to the Director of Compensation and Pension Service is 
required.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA mental 
disorders examination to determine the 
severity of his service-connected anxiety 
disorder.  All testing deemed necessary 
should be conducted and the results 
reported in detail.  Based on a review of 
the claims file, the examiner is asked to 
render an opinion as to whether the 
veteran's anxiety disorder alone is of 
sufficient severity to produce 
unemployability.  The examiner is reminded 
that consideration may not be given to the 
veteran's age or to the impairment caused 
by non-service-connected disabilities.  
Specific attention is invited to the 
veteran's Social Security Administration 
disability evaluation in February 2002.

2.  Thereafter, readjudicate the issue on 
appeal.  If the veteran's currently 
assigned 30 percent rating remains in 
effect, the RO should determine whether 
the file need be referred to the Director 
of Compensation and Pension Service, for 
extraschedular consideration.  If the 
ultimate determination remains unfavorable 
to the veteran, he should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


